 

--------------------------------------------------------------------------------

Exhibit 10.26




DESCRIPTION OF 2012 BONUS PLAN




In February 2012, the Compensation Committee approved performance-based bonus
opportunities for the Company's senior management group (the "2012 Program")
under the Second Amended and Restated Covenant Transportation Group, Inc. 2006
Omnibus Incentive Plan (the "Incentive Plan"), including our CEO, our Chief
Financial Officer, and our three other most highly compensated executive
officers for the year ended December 31, 2011 (each a "Named Executive Officer"
and, collectively, the "Named Executive Officers").  As set forth in the
Incentive Plan, the Compensation Committee may choose from a range of defined
performance measures. As in 2011, the percentage of salary assigned to each
Named Executive Officer is based on the Compensation Committee's evaluation of
(i) the magnitude of each Named Executive Officer's ability to impact corporate
performance based on the executive's responsibilities at the time the targets
were set, (ii) the composition of each Named Executive Officer's total
compensation package, and (iii) our long-term financial goals.
 
Under the 2012 Program and consistent with the objectives of the Incentive Plan,
certain employees, including the Named Executive Officers, may receive
incremental bonuses upon satisfaction of 2012 consolidated earnings per share
targets (and, for Tony Smith, the satisfaction of 2012 operating income and
operating ratio targets established for Southern Refrigerated Transport, Inc.
("SRT") (each a "2012 Performance Target" and, collectively, the "2012
Performance Targets").  Each applicable 2012 Performance Target corresponds to a
percentage bonus opportunity for the employee that is multiplied by the
employee's base salary to determine the employee's bonus.  Pursuant to the 2012
Program, (i) David Parker, Joey Hogan, and R.H. Lovin, Jr., as Named Executive
Officers, may receive between 25.0% and 100.0% of their respective base salary
depending on the 2012 Performance Targets that are achieved, if any, (ii)
Richard Cribbs, another Named Executive Officer, may receive between 20.0% and
80.0% of his base salary depending on the 2012 Performance Targets that are
achieved, if any, and (iii) Tony Smith, as the remaining Named Executive
Officer, may receive between 5.0% and 20.0% of his base salary depending on the
2012 Performance Targets achieved for the consolidated group, if any, and
between 20.0% and 80.0% of his base salary based on 2012 Performance Targets
achieved for SRT, if any.  The following tables set forth a summary of the
incremental levels of achievement of the performance targets and the related
percentage of the potential bonus associated with such achievement.
 
2012 Incremental Ranges of Performance Targets (Consolidated)
% of Bonus
Opportunity Paid as
Bonus
(%)
 
 
EPS
($)
50.0
0.05
75.0
0.15
100.0
0.25
110.0
0.35
120.0
0.45
150.0
0.50
175.0
0.60
200.0
0.70


 
2012 Incremental Ranges of Performance Targets (SRT)
SRT
Operating Income
($)
(000s)
SRT
Operating Ratio
(%)
% of Bonus
Opportunity Paid as
Bonus
(%)
13,334
91.9
50.0
14,130
91.5
75.0
14,916
91.0
100.0
15,694
90.5
110.0
16,471
90.0
120.0
16,868
89.8
150.0
17,679
89.3
175.0
18,424
88.9
200.0


 
Back to Form 10-K [form10k.htm]